Order entered April 19, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00435-CV

                          IN RE PERRY PATTERSON, Relator

                Original Proceeding from the 203rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F08-11133-P

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus in part and DENY it in part. We ORDER that relator bear the costs of this original

proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE